Black, J., concurring in the result: The majority opinion says, in part: Tlie question, therefore, as of the end of petitioner’s 1934 fiscal year (when this debt, having arisen during the year, was open to examination as to its inclusion in income) was whether the probabilities of collection were so good that the law required it to be reported for tax purposes. Those in the best position to appraise the situation, both because of their possession of the operative facts and because of their responsibility for making the decision in the first instance,' concluded, as shown by their acts, that it was sufficiently doubtful of collectibility to justify the failure to report it on petitioner’s return. Under these circumstances, I agree as the majority holds, that the item should not be set back into 1934 income, now barred by the statute of limitations. Not having reported the interest in question as accrued income, in 1934 for reasons which at that time seemed adequate, when does it become petitioner’s duty to report it in income? My answer is in the year when the interest is actually collected. I think the situation is somewhat analogous to a bad debt charge-off • and deduction. A taxpayer on the accrual basis ascertains a debt to be worthless and charges it off and the Commissioner allows the deduction. The taxpayer does not, merely because he is on the- accrual basis, take it back into income when the debtor becomes solvent and able to pay the debt. He takes it back into income in the year when the debt is actually collected. Commissioner v. Liberty Bank & Trust Co., 59 Fed. (2d) 320. So, in the instant case, if petitioner was justified in not accruing the interest in 1934, then it seems to me that it is not material, so far as that item is concerned, that the debtor became thoroughly solvent in 1935 or 1936. The material factor is when was the interest collected. That took place in 1937, and I concur in the majority opinion holding that it became taxable in that year. Hill, /., concurs in the above.